        Case 2:18-cv-00390-RMP       ECF No. 1   filed 12/19/18    PageID.1 Page 1 of 48




 1    ERIC L. CHRISTENSEN
      JONATHAN D. TEBBS
 2    CAIRNCROSS & HEMPELMANN PS
 3    524 SECOND AVENUE, SUITE 500
      SEATTLE, WA 98104
 4    T: 206.587.0700
 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF WASHINGTON

 9

10   BLOCKTREE PROPERTIES, LLC, a                NO.
     Washington limited liability company,
11   CORSAIR INVESTMENTS WA, LLC,
12   a Washington limited liability company,     COMPLAINT SEEKING
     CYTLINE, LLC, a Delaware limited            DECLARATORY AND INJUNCTIVE
13   liability company, 509 MINE, LLC, a         RELIEF AND DAMAGES
14   Washington limited liability company,
     MIM INVESTORS, LLC, a Washington
15   limited liability company, MINERS
16   UNITED, LLC, a Washington limited
     liability company, TELCO 214
17   WHOLESALE SOFTWARE, INC., a
18   Washington corporation, MARK
     VARGAS, an individual, and, WEHASH
19   TECHNOLOGY, LLP, a Washington
20   limited liability company,
21                     Plaintiffs,
22
           v.
23

24   PUBLIC UTILITY DISTRICT NO. 2
     OF GRANT COUNTY,
25
     WASHINGTON, a Washington
26   municipal corporation, TERRY


     COMPLAINT SEEKING DECLARATORY AND                       CAIRNCROSS & HEMPELMANN, P.S.
                                                             ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 1                       524 2nd Ave, Suite 500
                                                             Seattle, W A 98104
                                                             office 206 587 0700 fax: 206 587 2308
        Case 2:18-cv-00390-RMP      ECF No. 1     filed 12/19/18    PageID.2 Page 2 of 48




 1   BREWER, individually and in his
 2   official capacity, BOB BERND,
     individually and in his official capacity,
 3   DALE WALKER, individually and in
 4   his official capacity, TOM FLINT,
     individually and in his official capacity,
 5   LARRY SCHAAPMAN, individually
 6   and in his official capacity, and DOES 1-
     10, managers and employees of Grant
 7   PUD, individually and in their official
 8   capacities,

 9                      Defendants.
10

11

12          Plaintiffs (collectively, “Plaintiffs”) hereby seek injunctive relief, a
13   declaratory judgment, and damages against Defendant Public Utility District No. 2
14   of Grant County, Washington (“Grant” or “the PUD”) to: (1) enjoin the
15   implementation of Grant’s recently-adopted Rate Schedule 17, which illegally
16   discriminates against Plaintiffs and threatens Plaintiffs with crippling electric rate
17   increases, on the order of 300% or more, that would destroy Plaintiffs’ businesses;
18   and, (2) award damages to Plaintiffs arising from the adoption of Rate Schedule
19   17.
20                           I.    NATURE OF THE ACTION
21          1.1   This action seeks preliminary and permanent injunctive relief, a
22   declaratory judgment, and damages against Defendant under the Commerce Clause
23   of the United States Constitution, the Due Process Clause of the Fifth Amendment
24   to the United States Constitution as applied to the states through the Fourteenth
25   Amendment, 42 U.S.C. §§ 1983 & 1988, the Federal Power Act, RCW Title 54,
26


     COMPLAINT SEEKING DECLARATORY AND                        CAIRNCROSS & HEMPELMANN, P.S.
                                                              ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 2                        524 2nd Ave, Suite 500
                                                              Seattle, W A 98104
                                                              office 206 587 0700 fax: 206 587 2308
        Case 2:18-cv-00390-RMP     ECF No. 1    filed 12/19/18    PageID.3 Page 3 of 48




 1   and the Constitution of the State of Washington. Plaintiffs seek to bar Defendant
 2   from adopting Rate Schedule 17 and to collect damages for Defendant’s
 3   unconstitutional conduct.    Schedule 17 violates the Commerce Clause of the
 4   United States Constitution because it discriminates against Plaintiffs and in favor
 5   of local economic interests, and it also places a huge burden on interstate
 6   commerce that is unjustified by any legitimate local interest. Schedule 17 violates
 7   the Due Process Clauses of both the U.S. and Washington Constitutions because it
 8   makes Grant PUD staff the judge, jury, and executioner, allowing staff to force
 9   Plaintiffs (and any other industry) into Schedule 17, with its crippling rate
10   increases, without even minimal procedural protections such as the opportunity to
11   be heard and the opportunity to appeal. Indeed, Grant PUD’s conduct since the
12   adoption of Rate Schedule 17 demonstrates that Plaintiffs have been classified as
13   “Evolving Industries” subject to Rate Schedule 17 by fiat of Grant staff, without
14   even going through the minimal procedures Rate Schedule 17 supposedly requires.
15   Because Grant and its Commissioners are acting under the color of state law and
16   committing a violation of Plaintiffs’ rights under the U.S. Constitution, Grant and
17   its Commissioners are liable for damages under 42 U.S.C. § 1983, and for
18   Plaintiffs’ costs and attorneys’ fees under 42 U.S.C. § 1988.
19         1.2    Because Grant PUD holds a hydropower license issued by the Federal
20   Energy Regulatory Commission, Grant PUD is bound by Section 20 of the Federal
21   Power Act, 16 U.S.C. § 813, which requires Grant PUD to adopt rates that are just,
22   reasonable, and non-discriminatory and prohibits Grant from adopting rates that do
23   not meet these requirements. Because Rate Schedule 17 violates this statute,
24   Plaintiffs are entitled to declaratory and injunctive relief barring Grant PUD from
25   implementing Rate Schedule 17.
26


     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 3                      524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
        Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18    PageID.4 Page 4 of 48




 1         1.3    Further, Grant’s Board of Commissioners is required by its organic
 2   statutes to adopt and maintain rates that are fair, non-discriminatory, and that
 3   collect no more than Grant’s reasonable costs to provide service. Rate Schedule 17
 4   fails each of these tests. It also improperly delegates to Grant staff the rate-setting
 5   function the statute requires to be performed by Grant’s elected Commissioners.
 6   And Rate Schedule 17 violates Grant PUD’s own internal policies, and is therefore
 7   illegally arbitrary and capricious.
 8         1.4    Schedule 17 is blatantly unfair and discriminatory as it singles out
 9   Plaintiffs for extreme and crippling rate increases solely because they use block-
10   chain technology to “mine” cryptocurrency. Plaintiffs in fact provide security
11   services to digital currencies and can provide similar services for a variety of
12   block-chain applications, and also have the ability to provide a variety of other data
13   center services, including artificial intelligence, traditional data center solutions,
14   virtual reality, and GPU rendering, among others. Should other applications prove
15   more profitable, Plaintiffs have the ability to convert their operations from block-
16   chain and cryptocurrency security operations and to one or more of these other data
17   center services. In this respect, Plaintiffs are indistinguishable from many other
18   Grant customers operating data centers that provide services other than
19   cryptocurrency security and verification, and who have the same impacts on
20   Grant’s cost of service yet are exempt from the rate increase. Schedule 17 violates
21   Article 1, Section 12 of the Washington Constitution because there is no legitimate
22   basis for treating Plaintiffs differently from other similarly-situation Grant PUD
23   customers.
24                                     II.    PARTIES
25         2.1    Plaintiff Blocktree Properties, LLC (“Blocktree”) is a Washington
26   Limited Liability Company and is a subsidiary of Blocktree, Inc., a Delaware

     COMPLAINT SEEKING DECLARATORY AND                       CAIRNCROSS & HEMPELMANN, P.S.
                                                             ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 4                       524 2nd Ave, Suite 500
                                                             Seattle, W A 98104
                                                             office 206 587 0700 fax: 206 587 2308
       Case 2:18-cv-00390-RMP       ECF No. 1   filed 12/19/18    PageID.5 Page 5 of 48




 1   corporation. Blocktree is headquartered in Tempe, Arizona, and has facilities
 2   located in Moses Lake, Washington, and Phoenix, Arizona.
 3         2.2      Plaintiff Corsair Investments WA, LLC (“Corsair”) is a Washington
 4   Limited Liability Company with offices in Englewood, Colorado, Quincy,
 5   Washington, and Spokane, Washington, and operations in Grant County,
 6   Washington. Corsair Investments WA, LLC, is a wholly-owned subsidiary of
 7   Corsair Investments, LLC, a Colorado Limited Liability Company with operations
 8   in Colorado.
 9         2.3      Plaintiff Cytline, LLC (“Cytline”) is a Delaware Limited Liability
10   Company with offices in Boise, Idaho, and operations in Grant County,
11   Washington.
12         2.4      Plaintiff 509 Mine, LLC (“509 Mine”) is a Washington Limited
13   Liability Company with offices located in Bellevue and Cashmere, Washington,
14   with additional facilities located in Moses Lake, Washington.
15         2.5      Plaintiff MIM Investors, LLC (“MIM”) is a Washington Limited
16   Liability Company with principal offices in Boise, Idaho, and with facilities
17   located in Moses Lake, Washington. MIM Investors is owned jointly by Cytline
18   and 509 Mine.
19         2.6      Plaintiff Miners United, LLC (“Miners United”) is a Washington
20   Limited Liability Company with offices in Cashmere, Washington, and operations
21   in Grant County, Washington. Miners United leases data center facilities from
22   MIM in Grant County and must pay for all costs for electric power incurred at the
23   Grant County facility.
24         2.7      Plaintiff Telco 214 Wholesale Software, Inc. (“Telco 214”), is a
25   Washington Corporation with offices in Ephrata, Washington, and operations in
26   Grant County, Washington. Telco 214 is the owner of municipal bonds issued by

     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 5                      524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
        Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18    PageID.6 Page 6 of 48




 1   Grant PUD. Telco 214 previously operated in Grant County under the names
 2   Telco 214 US, Inc. and Telco 214 Leasing, Inc.
 3         2.8     Plaintiff Mark Vargas (“Vargas”) is an individual citizen of the State
 4   of California who operates facilities in Grant County, Washington, in his own
 5   name. Vargas is a principal of Mission Valley Mining, LLC, a California Limited
 6   Liability Company which operates similar facilities in California and Tennessee.
 7          2.9    Plaintiff WeHash Technology, LLP (“WeHash”) is a Washington
 8   Limited Liability Partnership with offices in Moses Lake, Washington, and
 9   operations in Grant County, Washington, as well as Vancouver, British Columbia,
10   Canada.
11          2.10 Defendant Public Utility District No. 2 of Grant County, Washington,
12   is a municipal corporation and public utility district operating under Title 54 of the
13   Revised Code of Washington, with headquarters in Ephrata, Washington, and
14   facilities located in Grant and adjacent counties.
15          2.11 Defendant Terry Brewer was President of the elected Commission of
16   Grant PUD at the time Schedule 17 was adopted. Brewer is named in both his
17   individual and official capacities.
18          2.12 Defendant Bob Bernd was Vice President of the elected Commission
19   of Grant PUD at the time Schedule 17 was adopted. Bernd is named in both his
20   individual and official capacities.
21          2.13 Defendant Dale Walker was Secretary of the elected Commission of
22   Grant PUD at the time Schedule 17 was adopted. Walker is named in both his
23   individual and official capacities.
24          2.14 Defendant Tom Flint was an elected Commissioner of Grant PUD at
25   the time Schedule 17 was adopted. Flint is named in both his individual and
26   official capacities.

     COMPLAINT SEEKING DECLARATORY AND                       CAIRNCROSS & HEMPELMANN, P.S.
                                                             ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 6                       524 2nd Ave, Suite 500
                                                             Seattle, W A 98104
                                                             office 206 587 0700 fax: 206 587 2308
          Case 2:18-cv-00390-RMP    ECF No. 1    filed 12/19/18      PageID.7 Page 7 of 48




 1           2.15 Defendant Larry Schaapman was an elected Commissioner of Grant
 2   PUD at the time Schedule 17 was adopted. Schaapman is named in both his
 3   individual and official capacities.
 4           2.16 Does 1-10 are managers and employees of Grant PUD who
 5   participated in the deprivation of Plaintiffs’ constitutional rights. Does 1-10 are
 6   named in both their individual and official capacities.
 7                         III.    JURISDICTION AND VENUE
 8           3.1   This court has jurisdiction over this action under 28 U.S.C. § 1331, 28
 9   U.S.C. § 1367, and 16 U.S.C. § 813.
10           3.2   Venue is proper in this Court under 28 U.S.C. § 1391.
11                                         IV.   FACTS
12   A.      Block-Chain Technology and Cryptocurrency Mining.
13           4.1   Block-chain technology, which was introduced approximately ten
14   years ago, holds vast promise to bring new efficiencies, greater transparency, and
15   improved security to industries as varied as finance, commodities trading, and
16   renewable energy.     Block-chain’s key feature is a “distributed ledger,” which
17   records each step in a transactional chain and which is independently verified by
18   multiple independent computer operators, providing an immutable record that
19   ensures the data can never be manipulated.
20           4.2    The distributed ledger feature of block-chain allows the secure
21   exchange of information or value between unrelated parties, with each step in the
22   chain of exchanges between unrelated parties independently verified by operation
23   of the distributed ledger. The distributed ledger permits the exchange of value
24   without the necessity of a government, bank, or other central institution acting as a
25   transactional intermediary. Similarly, blockchain allows the secure and verifiable
26   exchange of information between unrelated parties. This opens the possibility of

     COMPLAINT SEEKING DECLARATORY AND                         CAIRNCROSS & HEMPELMANN, P.S.
                                                               ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 7                         524 2nd Ave, Suite 500
                                                               Seattle, W A 98104
                                                               office 206 587 0700 fax: 206 587 2308
        Case 2:18-cv-00390-RMP       ECF No. 1    filed 12/19/18    PageID.8 Page 8 of 48




 1   unprecedented freedom in economic exchange and in the exchange of information,
 2   and a massive reduction in the costs imposed on transactions by banks and other
 3   third-party intermediaries.    Plaintiffs play a critical role in the functioning of the
 4   blockchain by providing verification and securitization of the distributed ledger --
 5   that is, the auditing function of block-chain.
 6         4.3     A number of different cryptocurrencies have emerged in recent years
 7   that employ blockchain technology to exchange value without the necessity of
 8   intermediaries such as central governments or banks.               For example, BitCoin
 9   transactions are recorded in encrypted form until a 1-megabyte (“MB”) “block” of
10   transactions is created.      The “block” is then unencrypted and added to the
11   transaction “chain” in a publicly-available, immutable, and verifiable form.
12   Plaintiffs and their competitors around the world perform the critical function of
13   decrypting, verifying, and adding these “blocks” to the transactional “chain.”
14   Plaintiffs thus ensure that the exchange of value that occurs when a cryptocurrency
15   token is exchanged is accurate, that there is no double-spending of cryptocurrency
16   tokens, and that the transactions are secure. Because multiple parties participate in
17   the verification and securitization of the blockchain, blockchain is far more secure
18   than traditional forms of electronic exchange, which can be “hacked” by
19   penetrating a single bank or other intermediary, which represents a single point of
20   failure, whereas multiple points of security on the blockchain make hacking nearly
21   impossible.
22         4.4     In return for performing this verification and securitization function,
23   Plaintiffs are compensated.        For most cryptocurrencies, Plaintiffs receive
24   cryptocurrency tokens when they securely verify a block, and are often referred to
25   as cryptocurrency “miners” although traditional mining of resources from the earth
26   is similar to the function of cryptocurrency miners only in a metaphorical sense, if

     COMPLAINT SEEKING DECLARATORY AND                        CAIRNCROSS & HEMPELMANN, P.S.
                                                              ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 8                        524 2nd Ave, Suite 500
                                                              Seattle, W A 98104
                                                              office 206 587 0700 fax: 206 587 2308
          Case 2:18-cv-00390-RMP   ECF No. 1   filed 12/19/18    PageID.9 Page 9 of 48




 1   at all. But payment in cryptocurrency is certainly not essential and for many
 2   private block-chains, companies performing verification/securitization are paid in
 3   ordinary fiat currency.
 4           4.5   Decryption of cryptocurrency blocks requires powerful computer
 5   systems which, in turn, require a considerable amount of electric power to operate.
 6   Because power costs are a major element in Plaintiffs’ costs of doing business,
 7   Plaintiffs were attracted to Grant County because of its relatively low costs of
 8   power.
 9   B.      Plaintiffs Relied on Grant PUD’s Assurances of Low and Stable Electric
10
             Rates.

11           4.6   In making the choice to locate in Grant County rather than in other
12   locations in the United States or abroad, Plaintiffs relied on promises from Grant
13   PUD that their power costs would remain low and stable, and that increases in
14   power rates would be incremental and gradual. For example, before locating in
15   Grant County in the summer of 2014, Plaintiff Cytline met several times with
16   Grant PUD staff, which “rolled out the red carpet,” assuring Cytline that Grant
17   PUD was dedicated to developing the County’s economy by attracting data centers
18   and other high-tech industries. Grant PUD staff assured Cytline that its power
19   rates would remain low and stable, that increases in rates would come about only if
20   Grant’s costs of service increased, and that Grant had tremendous amounts of
21   power available that could accommodate Cytline’s growth.                  Cytline inquired
22   whether Grant PUD would be willing to enter a contract and was assured that a
23   contract was unnecessary because rates would remain low and stable. In fact,
24   Grant PUD Staff worked closely with Cytline to identify and discuss potential
25   expansion locations. Numerous sites were vetted with the staff and potential
26


     COMPLAINT SEEKING DECLARATORY AND                     CAIRNCROSS & HEMPELMANN, P.S.
                                                           ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 9                     524 2nd Ave, Suite 500
                                                           Seattle, W A 98104
                                                           office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP     ECF No. 1    filed 12/19/18   PageID.10 Page 10 of 48




 1   upgrades to existing plants were discussed that would parallel the upgrades
 2   implemented at Cytline’s original site. Cytline ultimately located in an area of
 3   Grant County with excess capacity that was easily adequate to handle both the
 4   power demands and transmission needs of Cytline’s facilities.
 5         4.7   Cytline relied on these representations in electing to locate in Grant
 6   County and has made very large investments in the County. Although Cytline’s 2
 7   MW facility in Moses Lake is small by industry standards, since 2014, Cytline has
 8   spent $6,647,124 on property, plant, equipment, and general/administrative
 9   expenses. Of that amount, $350,000 was paid to local labor, $710,000 was paid to
10   the PUD, $515,000 has been paid in use tax (which directly benefits the county),
11   and $250,000 was paid to local landlords. Cytline affiliate MIM recently opened a
12   second facility with a capacity of 2.5 MW, and had taken steps to add another 2.5
13   MW facility until the adoption of Rate Schedule 17 rendered expansion plans
14   uneconomic. To date, MIM has spent more than $800,000 on the new facility.
15   MIM was also planning to seek a building permit for a new 4,000 square foot
16   building that will require local labor, local equipment, and materials. MIM was
17   planning to spend at least $500,000 to complete the building. Rate Schedule 17
18   threatens to destroy Cytline’s and MIM’s investments in Grant County, as well as
19   the investments made by its affiliates and by its customer Miners United.
20         4.8   Other Plaintiffs relied on similar representations from Grant PUD and
21   made similarly sizable investments in Grant County. Blocktree has operated in
22   Grant County since 2014, first as a tenant of a data center located in Moses Lake,
23   Washington, and then with facilities of its own. Blocktree relied on Grant PUD’s
24   representations that it would pay rates under Rate Schedule 7 and that any
25   increases in rates would be foreseeable, gradual, and manageable, when it elected
26


     COMPLAINT SEEKING DECLARATORY AND                     CAIRNCROSS & HEMPELMANN, P.S.
                                                           ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 10                    524 2nd Ave, Suite 500
                                                           Seattle, W A 98104
                                                           office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18   PageID.11 Page 11 of 48




 1   to construct its own facility in Grant County. Blocktree has invested more than
 2   $400,000 in that facility, which went into operation in April 2017.
 3         4.9    Corsair contacted Grant PUD staff and received assurances that 5 MW
 4   of service were available at Corsair’s preferred site and that Corsair would receive
 5   power under Grant’s Rate Schedule 7. Corsair relied on these representations in
 6   electing to locate in Grant County and has now invested approximately $1.8
 7   million in facilities in the County, and even moved two employees to Grant County
 8   based on assurances that Corsair could continue to operate facilities there.
 9         4.10 Relying on similar direct representations from Grant PUD staff, as
10   well as representations transmitted indirectly through Cytline and MIM, Miners
11   United elected to locate in Grant County and has now invested $812,379.50 in
12   facilities in the County.
13         4.11 Telco 214 worked closely with Grant PUD staff to determine the rates
14   Telco 214 would pay and the costs of upgrades needed to Grant’s system to serve
15   Telco 214’s load. Telco 214 relied on Grant PUD’s representations that its rates
16   would remain low and stable, and would be raised only in small and predictable
17   increments, in electing to locate in Grant County. Telco 214 has now invested
18   approximately $20 million in Grant County for property, plant, equipment, and
19   general/administrative expenses in reliance on these representations.                     Of that
20   amount, $1,300,000 was paid to local labor, $4,100,000 was paid to the PUD,
21   $1,000,000 has been paid in use tax (which directly benefits the county), and
22   $350,000 was paid to local landlords.
23         4.12 Vargas researched Grant County power rates and spoke to Grant PUD
24   staff prior to signing a long-term lease for a facility located in Moses Lake. Grant
25   PUD staff assured Vargas that he could secure 1 MW of capacity at the Moses
26   Lake location (eventually reduced to 750 kw). Vargas told Grant staff when

     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 11                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1     filed 12/19/18   PageID.12 Page 12 of 48




 1   meeting with them in person at the Moses Lake site that he wanted to locate in
 2   Grant County “for the abundant reliable and renewable energy.” Grant PUD staff
 3   assured Vargas that he would be served under Rate Schedule 7, that Schedule 7
 4   rates would remain low and stable, and that those rates would be raised only in
 5   small and predictable increments.        Vargas relied on these representations in
 6   electing to locate in Grant County and has now invested over $350,000 in facilities
 7   and equipment in the County. He has hired local contractors and spent well over
 8   $100,000 with local businesses during the build out of his Moses Lake facility. In
 9   addition, he contributes to the local volunteer fire department with generous
10   donations. Vargas has also had a 5 MW power request on file with Grant County
11   since November of 2017 for a facility located at 999 Road M.                         Vargas has
12   communicated with Grant PUD staff about electric service to the 999 Road M
13   facility and staff stated as recently as July 2018 that Grant PUD would grandfather
14   existing block-chain service providers, including the 999 Road M facility, into
15   Rate Schedule 7 because this would be the only fair way to treat existing Grant
16   customers.
17         4.13 WeHash had extensive contacts with Grant staff, who assured
18   WeHash that plentiful, inexpensive power was available and that any future rate
19   increases would be incremental and gradual.                 WeHash relied on these
20   representations in electing to locate in Grant County and has now invested
21   approximately $5 million in facilities in the County.
22

23   C.    Fear and Loathing of Cryptocurrency Service Providers Produces
24
           Grant PUD’s Overreaction in the Form of Rate Schedule 17.

25

26


     COMPLAINT SEEKING DECLARATORY AND                       CAIRNCROSS & HEMPELMANN, P.S.
                                                             ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 12                      524 2nd Ave, Suite 500
                                                             Seattle, W A 98104
                                                             office 206 587 0700 fax: 206 587 2308
       Case 2:18-cv-00390-RMP             ECF No. 1       filed 12/19/18      PageID.13 Page 13 of 48




 1           4.14 Collectively, Plaintiffs’ facilities operate with an electrical capacity of
 2   12.25 megawatts (“MW”) 1 and place an average load of approximately 11 MW on
 3   Grant, consuming approximately 8,000 MWh of electricity per month.                                           By
 4   comparison, Grant sold more than 4.6 million MWh of electricity in 2017, and its
 5   load averaged 535 MW. The generating capacity available from Grant’s existing
 6   portfolio of resources exceeds 2,200 MW and Grant’s most recent Integrated
 7   Resource Plan forecasts that Grant will have sufficient resources to meet expected
 8   load growth through at least 2024.
 9           4.15 After Plaintiffs established operations in Grant County, additional
10   cryptocurrency operations and other energy-intensive industries expressed interest
11   in obtaining power from Grant. According to Grant’s public claims, it has received
12   requests for service totaling approximately 2,000 MW, including approximately
13   1,500 MW from cryptocurrency operations. These claims arise from applications
14   for service or other indications of interest, but not from any actual obligation to
15   serve these loads, which remain potential customers only. On information and
16   belief, the current queue of potential new cryptocurrency operations is only a tiny
17   fraction of the 1,500 MW claimed by Grant PUD. In fact, in a recent Official
18   Statement for issuance of municipal bonds, Grant PUD stated that many requests
19   for service “do not materialize for a variety of reasons” and that its “load forecasts
20   are based on signed agreements,” not mere expressions of interest, yet the 1,500
21   MW forecast is based almost entirely on mere expressions of interest and not
22   signed agreements.
23

24

25   1
       Bulk electric capacity is generally measured in MW – one MW equals one thousand kilowatts (“kW”). Electric
     consumption is generally measured in megawatt-hours (“MWh”) or kilowatt-hours (“kWh”). A device consuming
26   one thousand watts of power for one hour consumes one kWh.



     COMPLAINT SEEKING DECLARATORY AND                                    CAIRNCROSS & HEMPELMANN, P.S.
                                                                          ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 13                                   524 2nd Ave, Suite 500
                                                                          Seattle, W A 98104
                                                                          office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1   filed 12/19/18   PageID.14 Page 14 of 48




 1         4.16 Schedule 17 is Grant’s response to this assumed influx of
 2   cryptocurrency miners.       Although Rate Schedule 17 ostensibly applies to any
 3   “evolving industry,” the evidence makes plain that Rate Schedule 17 is intended to
 4   apply only to cryptocurrency service providers, and that Grant is acting with
 5   malice toward this new industry, assigning unjustified blame to Plaintiffs, and
 6   aiming to cripple cryptocurrency service providers in order to benefit parochial
 7   interests in Grant County.
 8   D.    Rate Schedule 17 Unjustifiably              Ascribes        Unusual             Risks    to
 9
           Cryptocurrency Service Providers.

10         4.17 Plaintiffs have not caused any of the problems supposedly arising
11   from the influx of new cryptocurrency operations in Grant County.                          On the
12   contrary, as Commissioner Bob Bernd admitted in an open session of the Grant
13   PUD Board of Commissioners: “None of the [cryptocurrency operations] who are
14   already here are causing harm to our system.”
15         4.18 Schedule 17 is designed on its face to protect Grant from “future risk”
16   to Grant’s “revenue stream.” But Plaintiffs do not present such a risk. On the
17   contrary, each Plaintiff has an established track record of paying its Grant PUD
18   bills on time and in full. Further, each Plaintiff made a significant cash security
19   deposit with Grant.    Hence, even if one of the Plaintiffs were to default on
20   payments owed for an electric bill, Grant would be fully protected from non-
21   payment because it could draw on that Plaintiff’s deposit to pay the overdue
22   amount in full and terminate service before that Plaintiff could begin to accumulate
23   a bill that would not be covered by the cash deposit. In fact, Grant PUD staff’s
24   presentation to the PUD’s Board of Commissioners at its June 26, 2018, meeting
25   recognizes that an “individual Evolving Industry customer” could “provide upfront
26


     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 14                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1     filed 12/19/18   PageID.15 Page 15 of 48




 1   risk mitigation that would alleviate the need for part or all of the ongoing risk
 2   premium” that accounts for essentially all of the massive rate increase imposed in
 3   Rate Schedule 17.
 4         4.19 Specifically, Blocktree began taking service directly from Grant PUD
 5   in April 2017 (and was an indirect customer of Grant for three years prior to that,
 6   when it leased space in a Grant County data center), and has paid each of its Grant
 7   PUD electricity bills on time and in full. In addition, Blocktree has a security
 8   deposit of more than $20,000 with Grant, sufficient to cover well in excess of two
 9   months of its average bill should Blocktree fail to pay. In addition, Blocktree has a
10   four-year history of paying its electricity bills on time and in full with Salt River
11   Project, which provides electric service to Blocktree’s cryptocurrency facility
12   located in Arizona.
13         4.20    Corsair began taking service from Grant PUD in October 2017 and its
14   predecessor Hashplex, LLC, began taking service from Grant PUD in October
15   2013. Corsair has paid each of its Grant PUD electricity bills on time and in full,
16   with the exception of a few bills that were paid late due to administrative errors
17   occurring in the transition from Hashplex. In addition, Corsair has a security
18   deposit of approximately $33,000 with Grant, sufficient to cover about two months
19   of its average bill should Corsair fail to pay.
20         4.21 Cytline began taking service from Grant PUD in the middle of 2015
21   and has paid each of its Grant PUD electricity bills on time and in full, and also
22   paid a substantial amount to Grant PUD for the transformers that were placed on
23   Cytline’s site. In addition, Cytline (through its corporate predecessor Yochum
24   Analytics) has a nine-year history of paying its bills on time and in full with
25   utilities outside Grant County.
26


     COMPLAINT SEEKING DECLARATORY AND                        CAIRNCROSS & HEMPELMANN, P.S.
                                                              ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 15                       524 2nd Ave, Suite 500
                                                              Seattle, W A 98104
                                                              office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18   PageID.16 Page 16 of 48




 1          4.22 MIM began taking service from Grant PUD in January 2018. It has
 2   paid each of its Grant PUD electricity bills on time and in full. In addition, Cytline
 3   and MIM have a letter of credit with a major financial institution on file with Grant
 4   PUD, which assures Grant PUD of payment of $50,000 for both Cytline and MIM
 5   should either company default. This amount is sufficient to cover approximately
 6   two months’ average electric bill for each Plaintiff’s facility in Grant County.
 7   MIM also paid Grant PUD substantial amounts for the transformers that were
 8   placed on its site.
 9          4.23 Telco 214 began taking service from Grant PUD in May 2014, and
10   has paid each of its Grant PUD electricity bills on time and in full, usually within
11   48 hours of posting. In addition, Telco 214 has a security deposit of $49,700 with
12   Grant, sufficient to cover 2-3 weeks of its average bill should Telco 214 fail to pay.
13          4.24 Vargas began taking service from Grant PUD on August 16, 2017 and
14   has paid each of his Grant PUD electricity bills on time and in full. In addition,
15   Vargas has a security deposit of $8000 with Grant County PUD for his facility
16   located at 999 Road M, Moses Lake and $6,500 for his facility located at 706 Penn
17   St., Moses Lake, sufficient to cover approximately 2 months of its average bill
18   should Vargas fail to pay. In addition, Vargas has an 18-month history of paying
19   his utility bill on time and in full with Silicon Valley Power in Santa Clara,
20   California.
21          4.25 WeHash began taking service from Grant PUD in October 2014 and
22   has paid each of its Grant PUD electricity bills on time and in full. In addition,
23   WeHash has a security deposit of $30,000 with Grant, sufficient to cover
24   approximately two months of its average bill should WeHash fail to pay.
25          4.26 Despite admitting that Plaintiffs are not the cause of its problems,
26   Grant PUD has adopted Schedule 17 in a form that categorically sweeps

     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 16                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18   PageID.17 Page 17 of 48




 1   cryptocurrency operations into its fold, with devastating consequences for
 2   Plaintiffs, but without any basis in the cost of serving Plaintiffs, the risk that
 3   Plaintiffs present to the Grant system and its ratepayers, or the similar risks that
 4   many other energy-intensive industries served by Grant present to its system.
 5         4.27 As Grant PUD Commissioner Larry Shaapman recognized (as
 6   paraphrased by a Grant PUD press release), “cryptocurrency mining operations
 7   that have been operating in the county several years don’t present the same risks as
 8   the new, incoming cryptos who wouldn’t have proven an ability to pay rates
 9   longer-term.”
10         4.28 Although Plaintiffs repeatedly urged Grant PUD’s Commission to
11   protect them by “grandfathering” them into their existing rates, and offered to work
12   with both Grant staff and its Commissioners to minimize the risks perceived by
13   Grant, they were consistently rebuffed and ignored. Grant PUD refused to do so
14   on the ground that grandfathering is “legally untenable.” This was plain legal
15   error, as demonstrated by the fact that Grant PUD’s existing rates already contain
16   grandfathering provisions. In fact, grandfathering was rejected at the behest of
17   local parochial interests who wished to destroy cryptocurrency operations in Grant
18   County in order to benefit their own interests.
19         4.29 Rate Schedule 17 ostensibly applies to any “evolving industry,” but
20   this is window dressing. In the entire public process leading up to the adoption of
21   Rate Schedule 17, there was never any suggestion that any industry other than
22   cryptocurrency services would be classified as an “evolving industry” and exposed
23   to Schedule 17’s devastating rate increases, despite clear evidence from Grant’s
24   own planning documents that other industrial customers present risks to Grant that
25   are as great or greater than the risks created by Plaintiffs. Indeed, Staff comments
26   on the draft white paper supporting Rate Schedule 17 emphasized that “regulation

     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 17                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18   PageID.18 Page 18 of 48




 1   criteria should keep cannabis out of the category. As I’ve said before: keep the
 2   focus on cryptocurrency miners. Don’t give the newspaper a cheap headline!”
 3         4.30 The “evolving industry” tests Grant PUD will supposedly apply under
 4   Rate Schedule 17 are a sham. This is demonstrated by the fact that the only
 5   industry ever considered to be an “evolving industry” during the discussion and
 6   adoption of Rate Schedule 17 is the cryptocurrency industry. Further, within hours
 7   of the adoption of Rate Schedule 17 by Grant PUD’s elected Board of
 8   Commissioners, Grant PUD staff was informing potential customers in the
 9   cryptocurrency field that they would be classified as “evolving industry” customers
10   subject to Rate Schedule 17 and that no other industries would be considered as
11   possible “evolving industries,” despite the fact that none of the analysis supposedly
12   required by Rate Schedule 17 had been done on cryptocurrency or any other
13   industry that could reasonably be classified as “evolving,” and even though nearly
14   any industry could fit within the parameters described in Rate Schedule 17.
15         4.31 The primary drivers for placing Plaintiffs are arbitrary and unrelated
16   to any cost of service function. Instead, Schedule 17 is ostensibly imposed on
17   “evolving or unproven” industries that are adjudged unilaterally by Grant staff to
18   present a risk that they would cease taking service from Grant PUD and thereby
19   create a “future risk to Grant’s revenue stream.”            Specifically, Grant will
20   unilaterally place entire industries in Rate Schedule 17 based on three risk factors,
21   none of which has ever been used in formulating utility rates either by Grant PUD
22   or by any other utility: (1) “Regulatory Risk,” defined as the “[r]isk of detrimental
23   changes to regulation with the potential to render the industry inviable within a
24   foreseeable time horizon”; (2) “Business Risk,” defined as the “[p]otential for
25   cessation or significant reduction in service due to a concentration of business risk,
26   in an evolving or unproven industry, in the value of the customer’s primary

     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 18                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1   filed 12/19/18   PageID.19 Page 19 of 48




 1   output”; and, (3) “Concentration Risk,” defined as the “[p]otential for significant
 2   load concentration within Grant PUD’s service territory resulting in a meaningful
 3   aggregate impact and corresponding future risk to Grant’s revenue stream.”
 4   Schedule 17 states that it may be applied if an industry presents “Concentration
 5   Risk” and at least one of the two other identified risks.                  With respect to
 6   “Concentration Risk,” Schedule 17 provides that “[e]valuation would begin to
 7   occur when industry concentration of existing and service request queue customer
 8   loads exceeds 5% of Grant PUD’s total load,” but none of the other critical
 9   threshold terms in Schedule 17 – “foreseeable time horizon,” “potential for
10   cessation,” “significant reduction,” “evolving or unproven industry,” etc. – are
11   even defined, let alone quantified.
12         4.32 Even cursory review reveals that the criteria Grant puts forth for
13   classifying an industry as “evolving” fail to provide any reasonable basis for
14   distinguishing cryptocurrency service providers from the many other energy-
15   intensive industries served by Grant PUD and, in fact, Grant PUD’s own
16   documents demonstrate that these other industries create risks for Grant that are as
17   serious as, or worse, than the supposed risks represented by cryptocurrency
18   security service providers.    For example, Grant PUD’s most recent Integrated
19   Resource Plan states that more than one-third of its load “is attributable to its
20   industrial customers” and “District customers such as data centers, chemical
21   producers, and agricultural processors are particularly sensitive to rates” that can
22   “attract significant load growth over a very short period of time,” making “this
23   customer class the highest load risk we face.” Notably, none of the Plaintiffs are in
24   Grant PUD’s industrial rate class.
25         4.33 The assumption that the cryptocurrency industry faces major
26   “regulatory risk,” defined as the risk that changes in regulation will “render the

     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 19                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18   PageID.20 Page 20 of 48




 1   industry inviable within a foreseeable time horizon,” is simply incorrect. Despite
 2   its relatively recent emergence as a major economic force, regulators in the United
 3   States and elsewhere around the world are actively adapting regulatory structures
 4   to the cryptocurrency industry. In fact, the Managing Director of the International
 5   Monetary Fund recently suggested that the world’s central banks should consider
 6   issuing digital currency, noting that digital currency may be a low-cost, secure, and
 7   efficient alternative to paper currency, and Sweden’s central bank has announced
 8   its intention to adopt an official cryptocurrency. Similarly, the U.S. Department of
 9   Treasury has issued an opinion letter concluding that cryptocurrency is not subject
10   to the Bank Secrecy Act because cryptocurrency security services providers are not
11   “money services businesses” subject to Treasury regulations for banks and wire
12   transfer services. The federal Financial Crimes Enforcement Network (“FinCen”)
13   is carefully monitoring cryptocurrency transactions to root out money laundering
14   and other financial crimes.       Similarly, the U.S. Securities and Exchange
15   Commission and the U.S. Commodities Futures Trading Commission have issued
16   a series of guidance documents intended to allow industries employing block-chain
17   technology or cryptocurrency to comply with federal securities and commodities
18   trading laws. Other countries, including major economic powers like Japan and
19   South Korea, have instituted full regulatory frameworks for cryptocurrency. Such
20   regulation does not threaten the viability of the industry, but instead indicates that
21   regulators intend to ensure that blockchain and cryptocurrency companies comply
22   with the relevant laws, and that the aim of regulators is to regularize compliance
23   and adapt the regulatory regime to fit the new technology, not to render the
24   industry “inviable.” Many states have or are moving to regulate cryptocurrencies
25   to protect consumers and prohibit money laundering, but none proposed to ban
26   them outright and many are actively encouraging cryptocurrencies. For example,

     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 20                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1     filed 12/19/18   PageID.21 Page 21 of 48




 1   the State of Ohio now accepts cryptocurrencies for tax payments. Hence, the
 2   regulatory risk faced by the cryptocurrency industry creates no more threat to its
 3   long-term viability than the regulatory risks faced by any other industry.
 4          4.34 Suggestions that block-chain and cryptocurrency face immediate
 5   threats to their viability are further belied by the fact that dozens of major
 6   corporations, notably including nearly every major bank and financial institution,
 7   each of the major high-tech companies, and companies like Starbucks, have all
 8   undertaken     major   initiatives   to    adopt    blockchain          technologies            and
 9   cryptocurrencies. Among these are major Grant PUD customers and employers
10   like Simplot, Mitsubishi Aircraft Corp./Aerotec, Amway/Nutralite, and Microsoft.
11   Each of these companies is looking at blockchain solutions to improve the
12   efficiency or safety of their operations. For example, Simplot is considering
13   blockchain as the technology that will allow it to trace food from the source on a
14   particular farm to individual consumers.
15          4.35 Regulatory risk provides no reasonable basis for creating a distinction
16   between cryptocurrency and other industries served by Grant PUD.                            On the
17   contrary, as recent events have made painfully clear, many old-line Washington
18   industries face severe, and potentially fatal, regulatory risks. For example, because
19   of the countervailing tariffs imposed by many of the United States’ major trading
20   partners in response to tariffs imposed by the Trump Administration, the economic
21   viability of major parts of the nation’s agriculture industry are threatened and, with
22   it, energy-intensive industries in Grant County that serve that industry, like cold
23   storage facilities.
24          4.36 Many newer industries are also subject to regulatory risks that create
25   greater risks to their viability than the regulatory risks faced by the cryptocurrency
26   industry. The most obvious example is the marijuana industry. Marijuana grow

     COMPLAINT SEEKING DECLARATORY AND                       CAIRNCROSS & HEMPELMANN, P.S.
                                                             ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 21                      524 2nd Ave, Suite 500
                                                             Seattle, W A 98104
                                                             office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP        ECF No. 1    filed 12/19/18    PageID.22 Page 22 of 48




 1   operations are energy-intensive, placing heavy loads on Grant PUD and other
 2   utilities. And, while the industry has been legalized in Washington, it remains a
 3   Schedule 1 controlled substance under federal law, and the industry in Washington
 4   has been allowed to grow only because federal authorities have agreed to refrain
 5   from enforcing federal criminal law with respect to activities that are within the
 6   parameters of the state law. This could end with the stroke of a pen, if the U.S.
 7   Attorney General rescinds the guidance documents limiting federal law
 8   enforcement activities.
 9         4.37 Similar concerns arising from changes in trade regulation of the solar
10   energy market threaten the viability of Grant County’s major polysilicon
11   manufacturing industry and have, in fact, forced the closure of a solar cell
12   manufacturing facility in Moses Lake formerly served by Grant PUD that required
13   far more electric power than all of the Plaintiffs combined. Yet in a recent Official
14   Statement for Grant PUD bond offerings, Grant PUD recognized the risk that
15   recent tariff disputes threatens Grant County’s major silicon producer, REC Solar
16   Grade Silicon LLC, but stated: “The District does not believe that loss of REC load
17   would have a material impact on the District’s finances” and that “[t]he Priest
18   Rapids Project Power Sales Contracts contain provisions that, when coupled with
19   the low production cost of the Priest Rapids Project, are expected to mitigate some
20   or all of the impacts to the District from loss of quantities of retail electric load.” If
21   the loss of much larger quantities of load does not threaten Grant PUD’s finances,
22   it follows that the potential loss of load from Plaintiffs, who represent a much
23   smaller quantity of load, is likewise immaterial got Grant PUD’s finances.
24         4.38 Another major Grant industrial customer, Takata Airbags, recently
25   declared bankruptcy and laid off nearly its entire workforce in Grant County as a
26


     COMPLAINT SEEKING DECLARATORY AND                         CAIRNCROSS & HEMPELMANN, P.S.
                                                               ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 22                        524 2nd Ave, Suite 500
                                                               Seattle, W A 98104
                                                               office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1    filed 12/19/18    PageID.23 Page 23 of 48




 1   result of major liabilities accrued when it sold defective airbags to major
 2   automobile manufacturers over the course of a decade.
 3         4.39 Accordingly, cryptocurrency service providers face “Business Risks”
 4   that are indistinguishable from, or less than, other industries Grant does not
 5   propose to be subject to Schedule 17. While cryptocurrency prices have been
 6   volatile, as is common in any early-stage industry, Grant itself recognizes that
 7   price volatility is likely to decrease and industry stability is likely to increase after
 8   the industry has been in existence for seven years. Bitcoin has now been in
 9   existence since 2009, nearly ten years. Grant staff’s justification for Rate Schedule
10   17 includes an assertion that cryptocurrency has been in existence as a commercial
11   enterprise only since 2013, and this is simply incorrect. But even if Grant were
12   correct, the industry is now nearing the seven-year threshold cited by Grant with
13   no indication that the industry will do anything but continue to grow. In fact, in a
14   recent survey of 141 executives from financial institutions such as banks and
15   brokerage firms, 72% agreed that cryptocurrencies will continue into the
16   foreseeable future, and a recent news report indicates that cryptocurrencies are on
17   pace to transfer more value on a daily basis than MasterCard, the world’s second-
18   largest credit card company. This belies the claim that cryptocurrencies face
19   unique “business risks.”
20         4.40 Other “established” industries face similar price volatility for their
21   “primary output.” This includes old-line industries like aluminum smelting, which
22   was once a major industry and the largest single consumer of electricity in
23   Washington, but has largely disappeared due in large part to volatile and declining
24   prices for primary aluminum.         Similarly, many other Grant PUD industrial
25   customers face substantial “Business Risks.” This includes, but is not limited to,
26   polysilicon manufacturers, who have seen the price for their primary product, solar

     COMPLAINT SEEKING DECLARATORY AND                        CAIRNCROSS & HEMPELMANN, P.S.
                                                              ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 23                       524 2nd Ave, Suite 500
                                                              Seattle, W A 98104
                                                              office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1    filed 12/19/18     PageID.24 Page 24 of 48




 1   cells, drop precipitously over the past ten years due primarily to technological
 2   advances in manufacturing, and agricultural producers, who face volatile and often
 3   declining prices for their primary outputs.
 4         4.41 Grant proposes to use “Porter’s Five Forces” analysis to determine
 5   which businesses present unusual risks to Grant. Porter’s Five Forces analysis is
 6   based on: (1) ease of new entry into an industry; (2) threat of substitutes for the
 7   primary product of that industry; (3) bargaining power of customers; (4) bargaining
 8   power of suppliers; and, (5) industry rivalry, and is intended to measure the relative
 9   profitability of an industry, not its likelihood of failure.             It is impossible to
10   meaningfully distinguish cryptocurrency services from any other industry served
11   by Grant using these factors and, indeed, many industries that are considered
12   relatively unprofitable under Five Forces analysis – airlines, agricultural
13   commodities, and primary metals production are examples – have persisted for
14   decades. Further, Grant fails to recognize that individual actors within an industry
15   are able to apply their core competencies, business model, or network to achieve a
16   profit above the industry average. Hence, Five Forces analysis inappropriately
17   fails to recognize that the likelihood of failure of specific businesses is unrelated to
18   the general Five Forces rating of the overall industry.
19         4.42 A comparison of the relative risks of Plaintiffs and the many other
20   risky and volatile industries Grant serves without threat of assigning those
21   industries to Rate Schedule 17 demonstrates that there is no meaningful distinction
22   between Plaintiffs and those other industries, either in terms of the risks they create
23   for Grant or the relative costs to serve those industries. Accordingly, the risk-
24   based assessments proposed by Grant as a gateway into Rate Schedule 17 are
25   arbitrary and discriminatory. The risk assessment is a thin veneer intended only to
26


     COMPLAINT SEEKING DECLARATORY AND                         CAIRNCROSS & HEMPELMANN, P.S.
                                                               ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 24                        524 2nd Ave, Suite 500
                                                               Seattle, W A 98104
                                                               office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP        ECF No. 1   filed 12/19/18   PageID.25 Page 25 of 48




 1   disguise Grant’s blatant rate discrimination and intention to drive cryptocurrency
 2   industries out of its service territory.
 3   E.       Rate Schedule 17 Imposes Rate Increases on Plaintiffs Exceeding 300%.
 4            4.43 Since opening their facilities in Grant County, each of the Plaintiffs
 5   has been served under Grant’s Rate Schedule 7, which is for “Large General
 6   Service.” Under the current version of Schedule 7, the following rates are in
 7   effect: A “Basic Charge” of $148.32 per month; energy charges of $0.021 per
 8   kWh for the first 50,000 kWh of consumption and $0.01857 per kWh for all
 9   additional monthly consumption; and a demand charge of $4.96 per kW of Billing
10   Demand. Each of these is unchanged from 2017 except that the per kW rate for
11   consumption above 50,000 kWh was $0.01842 per kWh in 2017, which was raised
12   by $0.00015 to $0.01857 in 2018.
13            4.44 Rate Schedule 17 will produce a huge spike in Plaintiffs’ electricity
14   costs.     Rate Schedule 17 includes massive increases in each of the billing
15   determinants paid by Plaintiffs under Rate Schedule 7. Astoundingly, the Demand
16   Charge will increase more than 600% in three steps, from $4.96 per kW of Billing
17   Demand under Rate Schedule 7 to $8.00 on April 1, 2019, $19 on April 1, 2020,
18   and $30 on April 1, 2021. The Basic Charge will increase nearly seven-fold, from
19   $148.32 per month to $500 per month on April 1, 2019, $750 per month on April
20   1, 2020, and $1,000 per month on April 1, 2021. The Energy Charge will likewise
21   spike dramatically, reaching $0.03518 per kWh in 2021, an increase of more than
22   160% from the Energy Rate of $0.021 for the first 50,000 kWh of usage, and a
23   near-doubling of the current Energy Rate of $0.01857 for consumption above
24   50,000 kWh.
25            4.45 The results will be devastating for Plaintiffs.               The PUD itself
26   estimates that rates for those swept into Rate Schedule 17 will at least triple. As

     COMPLAINT SEEKING DECLARATORY AND                       CAIRNCROSS & HEMPELMANN, P.S.
                                                             ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 25                      524 2nd Ave, Suite 500
                                                             Seattle, W A 98104
                                                             office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18   PageID.26 Page 26 of 48




 1   Commissioner Bernd recognized, “[t]hree hundred percent is a huge increase.
 2   These people [existing cryptocurrency operations] need to have some assurance
 3   they won’t have to write off millions because we told them to leave.” But that is
 4   exactly the effect of Rate Schedule 17.
 5         4.46 The scale of the rate increase is demonstrated by a side-by-side
 6   comparison of the components of Schedule 7 and the EI rate schedule:
 7   Component         Schedule 7 Cost         EI Rate Schedule            Percentage
 8
                                               Cost                        Increase
 9

10   Basic Charge      $148.32 per month       $1,000 per month            674%

11   Energy Charge     $0.021 per kWh for $0.03518 kwh                     167% for first
12                     first 50,000 kWh,                                   50,000 kWh, 190%
                       $0.01857 per kWh                                    for consumption
13                     thereafter                                          above 50,000 kWh
14
     Demand Charge $4.96 per kW-               $30.00 per kW-              605%
15                 month                       month
16

17         4.47 This will result in rate increases in the range of 300% for each of the

18   Plaintiffs, although the exact amount depends on the specific consumption patterns

19   of each Plaintiff. Estimates of the total rate increase for each Plaintiff based on

20   that Plaintiff’s current consumption are as follows:

21         Blocktree: 400%

22         Corsair: 308%
23
           Cytline: 303%
24

25         MIM: 300%

26         Miners United: 300%

     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 26                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18   PageID.27 Page 27 of 48




 1          Telco 214: 295%.
 2
            Vargas: 357% over 3 years at its Road M facility and 205% over 3 years at
 3

 4   its Penn Street facility.

 5          WeHash: 300%
 6
            4.48 Rate increases of this magnitude will render Plaintiffs’ operations in
 7
     Grant County uneconomical, forcing them to shutter their operations and move
 8
     elsewhere to seek affordable power. Plaintiffs’ substantial investments in Grant
 9
     County will be destroyed and the economic benefits they bring to the County will
10
     be lost. Plaintiffs may even be forced into bankruptcy by these huge rate increases.
11
            4.49   Imposing massive and crippling rate increases on Plaintiffs will
12
     produce exactly the outcome Schedule 17 is designed to prevent. If Plaintiffs are
13
     forced to close their operations, Grant will suffer the loss of revenues Plaintiffs
14
     would otherwise pay to Grant for future power deliveries. Thus, Rate Schedule 17
15
     creates exactly the “future risk to Grant’s revenue stream” it is supposedly
16
     intended to prevent.
17
     F.     There is No Cost-of-Service Justification for Rate Schedule 17.
18
            4.50 There is no change in Grant PUD’s cost of service that would justify
19
     these drastic rate increases. On the contrary, Grant could easily continue to serve
20
     Plaintiffs from the major power sources available to it – primarily the Priest Rapids
21
     and Wanapum dams – for the foreseeable future.
22
            4.51 Nor do Plaintiffs threaten Grant’s future revenue stream. At the time
23
     Plaintiffs moved to Grant County and placed their loads on Grant’s electric system,
24
     Grant had substantial excess electrical capacity and there was no need for Grant to
25
     purchase additional power to serve Plaintiffs’ loads. Hence, Plaintiffs actually
26


     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 27                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP          ECF No. 1   filed 12/19/18   PageID.28 Page 28 of 48




 1   increased the resiliency of Grant’s long-term revenue stream by diversifying the
 2   local economy and increasing the security of Grant’s revenue stream. Even if
 3   Plaintiffs stop taking service from Grant, Grant can resell its excess power on the
 4   wholesale market and, because wholesale prices at the Mid-Columbia market hub
 5   generally exceed Grant’s costs of producing power, the risks that Grant will suffer
 6   a substantial loss of revenue as a result of Plaintiffs’ leaving Grant’s system are
 7   very small. Indeed, based on projections of Mid-C power prices contained in
 8   Grant County’s Integrated Resource Plan, it is likely that Grant could resell the
 9   power at a substantial profit.
10         4.52 Further, Grant concedes that it takes in more revenue from customers
11   taking service under Rate Schedule 7 than it costs to serve those customers. Grant
12   projects that in 2018, it will take in $8.66 million in revenues from Schedule 7
13   customers but its cost to serve those customers will be only $8.25 million. Hence,
14   revenues from Plaintiffs’ rate class exceed costs by $0.41 million, approximately
15   5%.
16         4.53 Nor is there any prospect of a revenue shortage that would require
17   Grant to raise its electric rates. On the contrary, Grant currently projects that its
18   operating revenues for 2018 will be approximately 110% of the budget target.
19         4.54 Even if Grant were required to purchase power on the open market to
20   serve its rising load from cryptocurrency security services and other high-tech data
21   center operations, the rates contained in Rate Schedule 17 are still excessive given
22   that cost of wholesale power in the Pacific Northwest markets has, since the end of
23   the Enron crisis in the early 2000’s, been generally low and stable, and Grant could
24   access this power to serve growing loads. Further, under widely-accepted cost-
25   causation principles governing utility rates, future load growth, not existing Grant
26


     COMPLAINT SEEKING DECLARATORY AND                         CAIRNCROSS & HEMPELMANN, P.S.
                                                               ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 28                        524 2nd Ave, Suite 500
                                                               Seattle, W A 98104
                                                               office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP        ECF No. 1   filed 12/19/18   PageID.29 Page 29 of 48




 1   customers, including Plaintiffs, should be responsible for any increase in costs
 2   attributable to load growth.
 3         4.55 The arbitrariness of Grant’s policy is demonstrated by the fact that
 4   Grant continues to actively market to the data center industry and to sell substantial
 5   amounts of power to data centers in Grant County. But the load characteristics of
 6   cryptocurrency service providers are indistinguishable from load characteristics of
 7   data centers. Both use large amounts of energy in a concentrated area with a very
 8   high load factor (that is, with little variation between peak demand and average
 9   demand). In fact, many large data centers in Grant County lease rack space to
10   cryptocurrency service providers, but whether a data center is running a
11   cryptocurrency program or some other program cannot be distinguished based on
12   any factor relevant to Grant PUD’s cost of service.             Indeed, as data centers
13   increasingly switch to the ASIC circuitry generally used by cryptocurrency service
14   providers, any distinctions between data centers and cryptocurrency operations will
15   become further blurred.
16         4.56 At the same time, Rate Schedule 17 is not intended to be applied to
17   data centers and other energy-intensive industries although they place electric
18   loads on Grant that in many cases are far larger than the 12.5 MW collectively
19   placed on Grant by Plaintiffs.
20         4.57 Rate increases of the magnitude proposed in Rate Schedule 17 are
21   nearly unheard of in this region. In the past, large rate increases have been driven
22   by extreme circumstances like the financial debacle surrounding construction of
23   the Washington Public Power Supply System nuclear plants in the late 1970s and
24   early 1980s or the Enron crisis of 2000-01. In those cases, the rate increases were
25   driven by changes in the cost of service underlying utility rates, and therefore were
26   justifiable on cost-of-service grounds.      But unlike those crises, there is no

     COMPLAINT SEEKING DECLARATORY AND                       CAIRNCROSS & HEMPELMANN, P.S.
                                                             ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 29                      524 2nd Ave, Suite 500
                                                             Seattle, W A 98104
                                                             office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1    filed 12/19/18   PageID.30 Page 30 of 48




 1   corresponding increase in cost of service to justify the rate increases that would be
 2   imposed under Rate Schedule 17. On the contrary, the cost of producing power
 3   from Grant’s portfolio has not changed significantly and wholesale power rates in
 4   the Pacific Northwest have been consistently low, and with little volatility, for a
 5   number of years. Grant PUD’s Integrated Resource Plan predicts that these market
 6   conditions will prevail for the foreseeable future.
 7         4.58 Grant PUD staff claims that much of the increase in Rate Schedule 17
 8   is driven by the need for expanded capacity on the electric transmission system.
 9   This is incorrect for at least four reasons: (1) staff’s own analysis shows that
10   existing transmission capacity is sufficient to serve Grant’s existing cryptocurrency
11   customers, including Plaintiffs; (2) as part of the process of interconnecting their
12   facilities to Grant PUD’s system, Plaintiffs paid up-front for necessary
13   transmission upgrades, such as new substation facilities, and the up-front payment
14   ensures that Grant’s other customers will not bear the costs of these upgrades even
15   if Plaintiffs were to fail in the future; (3) the rate methodology incorporated into
16   Rate Schedule 17 will produce a massive over-recovery of revenues necessary to
17   pay for the transmission used by Plaintiffs; and, (4) the rate methodology will also
18   result in a double-recovery of Grant PUD’s transmission costs.
19   G.    Rate Schedule 17 Lacks Even Minimal Procedural Protections.
20         4.59 Schedule 17 provides the PUD’s staff with unlimited discretion to
21   decide when and whether an industry is to be subject to Schedule 17. The schedule
22   provides that “[n]o less than annually, a team composed of Grant PUD staff will
23   review the [Evolving Industries] rate class to determine if it is appropriate for a
24   customer’s industry to move into or out of” the rate class, based on the staff’s
25   review of “pending State or Federal legislation” and “feedback” from unnamed
26   “investment banks,” “trends in price volatility of the industry’s primary product, . .

     COMPLAINT SEEKING DECLARATORY AND                       CAIRNCROSS & HEMPELMANN, P.S.
                                                             ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 30                      524 2nd Ave, Suite 500
                                                             Seattle, W A 98104
                                                             office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1    filed 12/19/18      PageID.31 Page 31 of 48




 1   . financial strength of market participants, and viability and competitiveness of
 2   industry,” based “in part” on “Porter’s Five Forces,” an analysis intended to assess
 3   an industry’s relative competitiveness and profitability, but not its viability. This
 4   creates the possibility that an industry could be moved arbitrarily back and forth
 5   between Schedule 17 and Grant’s regular schedules at intervals of less than a year
 6   based on Staff’s arbitrary determination that a customer’s industry meets or does
 7   not meet the poorly-defined parameters for being an “evolving or unproven”
 8   industry. For the reasons described above, it is unlikely any industry could survive
 9   the resulting rate instability and repeated rate shocks.
10         4.60 Schedule 17 fails to provide even minimal protections for due process
11   in the review process. No provision is made for public participation in the process,
12   for submission of evidence or even comments, for controls on the quality of
13   information used by Grant staff, or for appeals should staff act in error. Nor is
14   there any provision for public notice of any proceeding in which an industry could
15   be classified as “evolving” or any opportunity to participate in any such
16   proceeding, or even any process to submit written comments.                           There is no
17   provision for participation in the process by Grant’s elected Board of
18   Commissioners, let alone approval of staff’s determinations in a public vote. Grant
19   lacks any method for determining which data centers are running cryptocurrency
20   security operations, as opposed to other kinds of data center operations, and has no
21   method for determining which rate class “mixed” data centers – those that perform
22   cryptocurrency-related operations as well as other kinds of data center operations –
23   will fall into. In short, Schedule 17 makes Grant’s unelected staff the judge, jury,
24   and executioner of entire industries without even cursory due process protections.
25         4.61 The danger is illustrated by the fact that, during the hearing process
26   leading to the adoption of Rate Schedule 17, one of Grant PUD’s current

     COMPLAINT SEEKING DECLARATORY AND                          CAIRNCROSS & HEMPELMANN, P.S.
                                                                ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 31                         524 2nd Ave, Suite 500
                                                                Seattle, W A 98104
                                                                office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18    PageID.32 Page 32 of 48




 1   blockchain customers demonstrated mathematically that Rate Schedule 17 would
 2   result in a 400% over-recovery of Grant’s cost to provide transmission service to
 3   Rate Schedule 17 customers, one of the major drivers of rates under that rate
 4   schedule, and that Rate Schedule 17 would also result in double-recovery of
 5   transmission costs. The same customer pointed out basic mathematical errors in
 6   the staff’s calculations. The criticism was apparently ignored and, should Grant
 7   commit similar errors in the future, Rate Schedule 17 leaves the victim of those
 8   errors without recourse to either seek correction of the error by Grant PUD staff or
 9   to seek a remedy for the error in an appeals process.
10         4.62 Events since adoption of Rate Schedule 17 demonstrate that even the
11   staff review promised in the rate schedule is a sham. In fact, within hours of the
12   Grant PUD Commission’s final adoption of Rate Schedule 17 on August 28, 2018
13   – obviously before any of the analysis supposedly required under Rate Schedule 17
14   could be performed – Grant staff notified potential new customers that all
15   cryptocurrency operations would be treated as “Evolving Industries” under Rate
16   Schedule 17, but that no other industries would even be considered, with the
17   possible exception of the marijuana industry, should it grow sufficiently to exceed
18   the 5% load threshold in Rate Schedule 17.
19         4.63 This is true despite the fact that Grant staff has been unable to identify
20   a means for distinguishing data center operations from cryptocurrency operations
21   and has no method in place for treating data centers that provide both
22   cryptocurrency services and other types of data center services.                   This creates
23   insuperable problems for administration of Rate Schedule 17, as demonstrated by
24   Plaintiff Blocktree. Blocktree’s current operations in Grant County are devoted
25   entirely to cryptocurrency security services, but Blocktree recently signed a
26   contract with a major cancer research institution and will be converting part of its

     COMPLAINT SEEKING DECLARATORY AND                       CAIRNCROSS & HEMPELMANN, P.S.
                                                             ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 32                      524 2nd Ave, Suite 500
                                                             Seattle, W A 98104
                                                             office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18   PageID.33 Page 33 of 48




 1   operation into a data center to serve the cancer research client, with its operation
 2   fully converted to 2019. This will not change the load Blocktree places on Grant
 3   PUD, Blocktree’s load profile, or Grant PUD’s cost to serve Blocktree, yet
 4   Blocktree’s current operations will be classified as an “evolving industry” subject
 5   to rates approximately 300% higher than the rates it will pay for data center
 6   services to support cancer research since Grant’s internal documents indicate it
 7   would not consider classifying anything other than cryptocurrency operations as
 8   “evolving industries.”
 9         4.64    Further, Grant PUD documents show that it estimates load from
10   cryptocurrency service providers will be 20.05 aMW during 2018, while its total
11   average load is projected to be 603 aMW. This means the 5% “concentration
12   threshold” specified in Rate Schedule 17 is 30.15 aMW, more than 10 MW below
13   the threshold for application of Rate Schedule 17 even before taking into account
14   the recent bankruptcy of the firm GigaWatt due to internal management problems,
15   which reduced Grant’s cryptocurrency load by approximately 3 aMW.
16         4.65 The prospect of being moved in or out of the Rate Schedule by staff
17   determinations that are beyond Plaintiffs’ control, that could occur without notice
18   at any time, that leave Plaintiffs without legal rights to challenge staff action, and
19   that cannot be predicted creates uncertainty about the cost of Grant PUD’s electric
20   service that renders the business climate for cryptocurrency operations in Grant
21   County untenable, even if they are not ultimately subject to Rate Schedule 17’s
22   massive rate increases.
23   H.    Rate Schedule 17 Violates Internal Grant PUD Policies.
24         4.66 In Resolution No. 8768, the PUD’s Commissioners committed to
25   setting rates based on cost of service principles that are well established and widely
26   recognized in the electric industry, and adopted the following principles for setting

     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 33                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1      filed 12/19/18   PageID.34 Page 34 of 48




 1   Grant’s electric rates: (1) gradualism, that is, rates shall change                      in “small,
 2   predictable increases”; (2) Large General Service customers shall receive
 3   preferential access to Grant’s “low cost embedded power supply”; (3) rates are to
 4   be structured to avoid “rate shock”; (4) “[i]n a year that no general retail rate
 5   increase is put into effect, no increase will be applied to any schedule”; (5) rates
 6   will be based on cost of service analysis; (6) each rate class is to be set at not less
 7   than 0.25 times the average total annual increase in Grant’s revenue requirement,
 8   and not more than 2.5 times that annual increase; and, (7) by December 31, 2023,
 9   the difference between the cost to serve each rate class and the expected revenue
10   recovery from that class shall be between 15% positive and 20% negative. Internal
11   Grant PUD documents indicate that Grant understands Resolution No. 8768 to
12   limit rate increases for existing customers like Plaintiffs to no more than 0.5% to
13   5% per annum.
14         4.67 For the reasons stated in Paragraphs 4.43 through 4.47, Rate Schedule
15   17 blatantly violates Grant’s commitment to gradualism and to avoid rate shocks,
16   as well as rates based on cost of service.
17         4.68 Each of the Plaintiffs is currently served under Grant’s rate schedule
18   for “Large General Service,” and each is therefore entitled to preferential access to
19   Grant PUD’s low-cost embedded power supply under Resolution No. 8769. Rate
20   Schedule 17 would both deny Plaintiffs access to this low-cost power and force
21   them to pay rates that are far above what can be justified on a cost-of-service basis
22   for service from Grant’s embedded low-cost supply. Rate Schedule 17 therefore
23   violates Grant’s internal policies for this independent reason.
24         4.69 Rate Schedule 17 ignores the parameters set forth in Resolution No.
25   8769 requiring the rates for each Grant rate class to meet specific parameters
26   related to the annual increase in Grant’s revenue requirement and the permissible

     COMPLAINT SEEKING DECLARATORY AND                         CAIRNCROSS & HEMPELMANN, P.S.
                                                               ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 34                        524 2nd Ave, Suite 500
                                                               Seattle, W A 98104
                                                               office 206 587 0700 fax: 206 587 2308
          Case 2:18-cv-00390-RMP   ECF No. 1   filed 12/19/18   PageID.35 Page 35 of 48




 1   differences between the cost of service of a rate class and the revenues collected
 2   from that rate class. Rate Schedule 17 violates each of these parameters.
 3            4.70 By ignoring its own policies, Grant PUD acted arbitrarily and
 4   capriciously, and therefore improperly, in adopting Rate Schedule 17.
 5   I.       Rate Schedule 17 Is Motivated By Impermissible Animus Against Out-
 6
              of-County Economic Interests.

 7            4.71 Rate Schedule 17 was adopted against a background of unprecedented
 8   hostility directed toward the cryptocurrency industry.             For example, during
 9   consideration of Rate Schedule 17 at the Grant PUD Commission meeting of July
10   24, 2018, existing Grant customers labeled cryptocurrency “a parasite providing
11   few jobs and negligible tax base.” The Port of Moses Lake on July 27 submitted a
12   letter in support of Rate Schedule 17 that, while admitting that Grant is required to
13   adopt “fair, equitable and non-discriminatory rates,” expressed “disappointment”
14   that the Commission had not at that time moved forward with Rate Schedule 17,
15   asserting that cryptocurrency operations should be rejected in favor of other
16   industries that supposedly provide more jobs and tax base. The Port even falsely
17   blamed cryptocurrency service providers for the Port’s failure to attract two new
18   industries that located elsewhere, a misstatement that one of the Grant PUD
19   Commissioners corrected on the public record. Similar, one Grant County resident
20   supported Rate Schedule 17, which he understood to be aimed at “bitcoin miners,”
21   because “this rate signal a possible understanding for the many rate payer dislike
22   for giving away our energy at cost to large out of county users for cashflow [sic].”
23   Another Grant County citizen commented that “[o]ur precious energy resources
24   should only be used to improve the quality of life of our residents and our county.”
25

26


     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 35                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1       filed 12/19/18   PageID.36 Page 36 of 48




 1         4.72 Responding to this public animus against cryptocurrency operations
 2   and in favor of local parochial interests, Grant PUD staff developed Rate Schedule
 3   17 with the explicit intention of discriminating against cryptocurrency operations
 4   and in favor of traditional Grant customers. The PUD staff’s June 20, 2018,
 5   memorandum describing Rate Schedule 17 states that Rate Schedule 17 is intended
 6   to ensure “traditional customers’ access to low cost embedded power supply,”
 7   while forcing disfavored “evolving industries” to bear the higher costs of new
 8   power supplies, even if, like Plaintiffs, they arrived in Grant County when Grant
 9   PUD’s power supply substantially exceeded its foreseeable needs and the favored
10   customer arrived when additional power would be needed to serve that new
11   customer, or to serve new demand from an old customer.
12         4.73 Similarly, the June 20 staff memorandum makes clear that Grant staff
13   created “two customer connect queues,” which would put customers unilaterally
14   classified by Grant staff as “evolving industries” into a queue that would be placed
15   at the end of the line behind all other customers, and would allow favored
16   customers to jump to the front of the line even if they filed applications after
17   disfavored “evolving industries.” According to staff comments on the Grant PUD
18   “White Paper” supporting Rate Schedule 17, moving cryptocurrency customers to
19   the back of the bus was intended to “allow the District to get back to processing
20   applications from traditional customers.”
21         4.74 Imposition of Rate Schedule 17 on Plaintiffs will force them to shut
22   down their operations in Grant County and move their cryptocurrency operations
23   elsewhere, destroying the value of the investments Plaintiffs have made in Grant
24   County, which total tens of millions of dollars, and creating the prospect that
25   Plaintiffs will be forced into bankruptcy.
26


     COMPLAINT SEEKING DECLARATORY AND                         CAIRNCROSS & HEMPELMANN, P.S.
                                                               ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 36                        524 2nd Ave, Suite 500
                                                               Seattle, W A 98104
                                                               office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP        ECF No. 1   filed 12/19/18   PageID.37 Page 37 of 48




 1         4.75 Grant PUD staff adopted Rate Schedule 17 with reckless indifference
 2   to its legality. Internal Grant PUD emails show that Grant staff concluded that
 3   Rate Schedule 17 would be effective in driving cryptocurrency businesses out of
 4   Grant County and that the PUD could “slow roll” any legal challenges.
 5         4.76 If other utilities imposed the same crippling and discriminatory rate
 6   increases on cryptocurrency operations as Grant PUD, the industry would be
 7   destroyed.
 8                  V.   FIRST CAUSE OF ACTION:
 9
         FOR INJUNCTIVE AND DECLARATORY RELIEF UNDER THE
        COMMERCE CLAUSE OF THE UNITED STATES CONSTITUTION
10

11         5.1       Plaintiffs reallege and incorporate by reference the allegations set

12   forth in paragraphs 1.1 through 4.76 of this Complaint.

13         5.2       Cryptocurrencies and blockchain technologies use the internet to

14   instantly transmit information or to instantly undertake transactions occurring in

15   interstate or international commerce. Accordingly, cryptocurrencies move in and

16   are intimately tied to interstate and foreign commerce.

17         5.3       Rate Schedule 17 is motivated by animus against cryptocurrency and

18   blockchain businesses based outside of Grant County that operate in interstate and

19   international commerce and in favor of parochial local interests that seek to

20   discriminate against Plaintiffs and other cryptocurrency and blockchain service

21   providers by imposing crippling economic burdens on the cryptocurrency industry

22   in order to economically benefit those parochial local interests.

23         5.4       Rate Schedule 17 creates unbearable burdens on interstate and

24   international      commerce that cannot be justified by any permissible local

25   governmental interest.

26


     COMPLAINT SEEKING DECLARATORY AND                       CAIRNCROSS & HEMPELMANN, P.S.
                                                             ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 37                      524 2nd Ave, Suite 500
                                                             Seattle, W A 98104
                                                             office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP        ECF No. 1   filed 12/19/18    PageID.38 Page 38 of 48




 1          5.5    If utilities outside Grant County adopted rate structures similar to Rate
 2   Schedule 17, interstate and international commerce using cryptocurrency and
 3   blockchain technology would be destroyed.
 4          5.6    Rate Schedule 17 therefore imposes undue burdens on interstate and
 5   international commerce that violate the “dormant” Commerce Clause, U.S.
 6   Constitution, Art. 1, Sec. 8, cl. 3.
 7          5.7    Rate   Schedule     17   discriminates   against        cryptocurrency             and
 8   blockchain businesses operating in interstate and international commerce and in
 9   favor of parochial local interests, which constitutes and independent violation of
10   the “dormant” Commerce Clause, U.S. Constitution, Art. 1, Sec. 8, cl. 3, which
11   protects interstate commerce from precisely this kind local economic favoritism.
12          5.8    Plaintiffs are entitled to injunctive relief and a declaratory judgment
13   that Rate Schedule 17 violates both the international and interstate commerce
14   provisions of the Commerce Clause and is therefore without force and effect.
15                     VI. SECOND CAUSE OF ACTION:
16
                  VIOLATION OF DUE PROCESS CLAUSES OF THE
                        UNITED STATES CONSTITUTION
17

18          6.1    Plaintiffs reallege and incorporate by reference the allegations set

19   forth in paragraphs 1.1 through 5.8 of this Complaint.

20          6.2    Rate Schedule 17 authorizes Grant PUD staff to move any industry

21   into or out of Rate Schedule 17 at any time without even basic due process. There

22   is no provision for public notice of staff action, no provision for participation of

23   potentially affected parties through comment or otherwise, no right of appeal, no

24   standards for the evidence that could be used by Grant staff, and no other

25   procedural protections.

26


     COMPLAINT SEEKING DECLARATORY AND                        CAIRNCROSS & HEMPELMANN, P.S.
                                                              ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 38                       524 2nd Ave, Suite 500
                                                              Seattle, W A 98104
                                                              office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18   PageID.39 Page 39 of 48




 1         6.3    Imposition of the huge rate increases contemplated by Rate Schedule
 2   17 will deprive Plaintiffs of their property by massively and unjustifiably
 3   increasing their electric rates, thereby destroying the millions of dollars of
 4   investments they have made in Grant County.
 5         6.4    Because Rate Schedule 17 would deprive Plaintiffs of their property
 6   without due process of law, it violates the Fifth Amendment to the U.S.
 7   Constitution and clause 1 of the Fourteenth Amendment to the U.S. Constitution.
 8         6.5    In applying Rate Schedule 17, Plaintiffs have been accorded no due
 9   process whatsoever.     Instead, Grant PUD staff simply declared cryptocurrency
10   industries to be “evolving industries” subject to Rate Schedule 17 without
11   conducting any of the analysis or applying any of the tests supposedly required by
12   Rate Schedule 17, without notice, without hearing, and without any other
13   semblance of due process.
14         6.6    While Rate Schedule 17 was ostensibly created to address any
15   “evolving industry,” it was in fact created with the explicit intention of rendering
16   cryptocurrency businesses in Grant County uneconomic and the process created by
17   Grant PUD was merely a figleaf to disguise this specific intent. Grant PUD
18   therefore violated Plaintiffs’ rights to substantive due process in both the formation
19   and execution of Rate Schedule 17.
20         6.7    Plaintiffs are entitled to injunctive relief and a declaratory judgment
21   that Rate Schedule 17 violates Due Process as guaranteed by the United States
22   Constitution, and that Rate Schedule 17 is therefore without force and effect.
23                      VII. THIRD CAUSE OF ACTION:
24
                 FOR DAMAGES AND ATTORNEYS’ FEES AND COSTS
                         UNDER 42 U.S.C. §§ 1983 & 1988.
25

26


     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 39                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
       Case 2:18-cv-00390-RMP       ECF No. 1   filed 12/19/18    PageID.40 Page 40 of 48




 1            7.1   Plaintiffs reallege and incorporate by reference the allegations set
 2   forth in paragraphs 1.1 through 6.7 of this Complaint.
 3            7.2   Because Grant PUD is operating under the color of state law to
 4   deprive Plaintiffs of their rights under the U.S. Constitution, Plaintiffs are entitled
 5   to damages in amount to be proven at trial under 42 U.S.C. § 1983, and for
 6   attorneys’ fees and costs under 42 U.S.C. § 1988, in an amount to be proven at
 7   trial.
 8                      VIII. FOURTH CAUSE OF ACTION:
 9
              VIOLATION OF SECTION 20 OF THE FEDERAL POWER ACT

10            8.1   Plaintiffs reallege and incorporate by reference the allegations set
11   forth in paragraphs 1.1 through 7.2 of this Complaint.
12            8.2   Grant PUD holds a federal hydroelectric license for the Priest Rapids
13   Project, FERC License No. 2114, issued by the Federal Energy Regulatory
14   Commission under Part I of the Federal Power Act, 16 U.S.C. § 791a-823d.
15            8.3   Power generated at the Priest Rapids Project, which includes both the
16   Priest Rapids and Wanapum dams, flows in interstate commerce.
17            8.4   Section 20 of the Federal Power Act requires that “the rates charged
18   and the services rendered” by any entity holding a federal hydroelectric license
19   “shall be reasonable, nondiscriminatory, and just to the customer and all
20   unreasonable, discriminatory and unjust rates or services are prohibited and
21   declared to be unlawful.” 16 U.S.C. § 813.
22            8.5   The rates to be charged by Grant PUD under Rate Schedule 17 are
23   unreasonable, discriminatory, and unjust, and are therefore proscribed by Section
24   20 of the Federal Power Act.
25

26


     COMPLAINT SEEKING DECLARATORY AND                        CAIRNCROSS & HEMPELMANN, P.S.
                                                              ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 40                       524 2nd Ave, Suite 500
                                                              Seattle, W A 98104
                                                              office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP      ECF No. 1    filed 12/19/18     PageID.41 Page 41 of 48




 1         8.6    Plaintiffs are therefore entitled to injunctive relief and a declaratory
 2   judgment that Rate Schedule 17 violates the Federal Power Act and is therefore
 3   void and without force or effect, and to an award of attorneys’ fees, as authorized
 4   by Section 20 of the Federal Power Act.
 5                    IX. FIFTH CAUSE OF ACTION:
 6
           FOR INJUNCTIVE AND DECLARATORY RELIEF BARRING
               IMPROPER DELEGATION UNDER RCW 54.24.080
 7

 8         9.1    Plaintiffs reallege and incorporate by reference the allegations set

 9   forth in paragraphs 1.1 through 8.6 of this Complaint.

10         9.2    Grant County PUD is a creature of statute and its authorities are

11   governed by and limited to those provided in its organic statute, RCW Title 54.

12         9.3    RCW 54.24.080 requires that “[t]he commission of each district”

13   established under Title 54 “shall have the power and shall be required to establish,

14   maintain, and collect rates or charges for electric energy and . . . facilities, and

15   commodities sold, furnished, or supplied by the district.”

16         9.4    Rate Schedule 17 improperly delegates to the Grant PUD staff the

17   functions assigned solely to the Grant PUD Commission under RCW 54.24.080

18   because it allows the Grant staff to unilaterally, and without oversight or approval

19   by Grant PUD’s elected Commissioners, determine whether an industry is subject

20   to Rate Schedule 17’s extreme and devastating rate increases.

21         9.5    Plaintiffs are therefore entitled to an injunction and a declaration that

22   Rate Schedule 17 violates RCW 54.24.080 and Grant PUD is therefore barred from

23   implementing Rate Schedule 17.

24                   X.  FIFTH CAUSE OF ACTION:
              FOR INJUNCTIVE AND DECLARATORY RELIEF
25      BARRING UNFAIR AND DISCRIMINATORY RATES UNDER RCW
26                            54.24.080


     COMPLAINT SEEKING DECLARATORY AND                        CAIRNCROSS & HEMPELMANN, P.S.
                                                              ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 41                       524 2nd Ave, Suite 500
                                                              Seattle, W A 98104
                                                              office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1   filed 12/19/18     PageID.42 Page 42 of 48




 1

 2
           10.1 Plaintiffs reallege and incorporate by reference the allegations set

 3
     forth in paragraphs 1.1 through 9.5 of this Complaint.

 4
           10.2 Under RCW 54.24.080, Grant’s electric rates are required to be “fair,”

 5
     “non-discriminatory,” and “adequate” to recover its costs of providing electric

 6
     service.

 7
           10.3 Rate Schedule 17 is not “fair” and violates the “adequacy”

 8
     requirement because it requires Plaintiffs to pay rates that are far above Grant

 9
     PUD’s cost of serving Plaintiffs.

10
           10.4 Rate Schedule 17 is discriminatory because it fails to require

11
     similarly-situated customers to pay the same electricity rates. Rate Schedule 17 is

12
     based on “risk premiums” supposedly arising from cryptocurrency and blockchain

13
     security services’ status as an “evolving” and “unproven” industry, and the

14
     concomitant threats to Grant’s “future revenue stream,” but Grant PUD’s own

15
     documents demonstrate that many other Grant PUD customers present the same or

16
     greater risks to Grant’s future revenue streams. Further, data centers and other

17
     energy-intensive industries Grant continues to actively court are indistinguishable

18
     from Plaintiffs, both physically and in terms of Grant’s cost to serve these

19
     customers. Grant’s attempt to single out cryptocurrency and blockchain businesses

20
     for crippling rate increases is a paradigmatic example of the kind of utility conduct

21
     the non-discrimination principle was designed to prevent – imposing crippling

22
     economic burdens on disfavored industries to create artificial benefits for

23
     industries favored by the utility.

24
           10.5    Rate Schedule 17 violates every other standard principle of utility

25
     rate-making. Rate Schedule 17 violates cost-of-service principles both because it

26
     imposes rates without any basis in the cost of serving Plaintiffs and imposes


     COMPLAINT SEEKING DECLARATORY AND                        CAIRNCROSS & HEMPELMANN, P.S.
                                                              ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 42                       524 2nd Ave, Suite 500
                                                              Seattle, W A 98104
                                                              office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1    filed 12/19/18    PageID.43 Page 43 of 48




 1   different rates on customers with similar costs of service. The “risk premiums”
 2   that lie at the heart of Rate Schedule 17 are based on arbitrary assumptions about
 3   the cryptocurrency/blockchain industry that fail to reflect the up-front protections
 4   against default that Plaintiffs have provided the PUD, that fail to recognize the
 5   differences in risk represented by stronger and weaker competitors within an
 6   industry, and that fail to reflect demonstrated, actual costs of serving Plaintiffs, as
 7   opposed to speculation about possible future events.
 8         10.6 Rate Schedule 17 violates the gradualism principle because it imposes
 9   rate increases of approximately 300% on Plaintiffs, creating “rate shock” and
10   threatening the viability of Plaintiffs’ enterprises.       There is no change in the
11   underlying costs of service that could justify that 300% rate increase. On the
12   contrary, the costs of providing service to Plaintiffs has remained essentially
13   unchanged.
14         10.7 Plaintiffs are therefore entitled to an injunction and a declaration that
15   Rate Schedule 17 violates RCW 54.24.080 and Grant PUD is therefore barred from
16   implementing Rate Schedule 17.
17                  XI. SIXTH CAUSE OF ACTION:
18
             FOR INJUNCTIVE AND DECLARATORY RELIEF
      BECAUSE RATE SCHEDULE 17 ARBITRARILY AND CAPRICIOUSLY
19            IGNORES GRANT PUD’S INTERNAL POLICIES
20
           11.1 Plaintiffs reallege and incorporate by reference the allegations set
21
     forth in paragraphs 1.1 through 10.7 of this Complaint.
22
           11.2 A fundamental precept of the law governing government action in our
23
     state is that government agencies, including PUDs, are bound to follow their own
24
     policies, and that a government agency failing to follow its own policies acts
25
     arbitrarily and capriciously, and therefore illegally.
26


     COMPLAINT SEEKING DECLARATORY AND                        CAIRNCROSS & HEMPELMANN, P.S.
                                                              ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 43                       524 2nd Ave, Suite 500
                                                              Seattle, W A 98104
                                                              office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP        ECF No. 1   filed 12/19/18   PageID.44 Page 44 of 48




 1            11.3 On May 12, 2015, Grant PUD’s Board of Commissioners adopted
 2   Resolution No. 8768, which obligates the PUD to follow ordinary standards of
 3   rate-setting in developing its electric rates, including: (1) gradualism: (2) avoiding
 4   “rate shock”; and (3) basing rates on the cost of serving customers in each rate
 5   class.
 6            11.4 Rate Schedule 17 violates each of the principles referenced in
 7   Paragraph 11.3.
 8            11.5 Resolution No. 8768 also requires that, “[i]n a year that no general
 9   retail rate increase is put into effect, no increase will be applied to any schedule.”
10   Rate Schedule 17 violates this principle because it imposes rate increases of
11   approximately 100% in 2019, 2020, and 2021, without any indication that rate
12   increases will be imposed on any other rate class. Indeed, every indicator suggests
13   that Grant PUD’s rates are currently sufficient to recover required revenues and
14   there will be no need for general rate increases for each of the next three years.
15            11.6 Resolution No. 8768 also commits Grant to ensure that rates will be
16   set for each rate class that recover at least 0.25 times the average total annual
17   increase in Grant’s revenue requirement, and not more than 2.5 times that annual
18   increase. Resolution No. 8768 also commits Grant, by December 31, 2023, to
19   rates that are structured to that difference between the cost to serve each rate class
20   and the expected revenue recovery from that class shall be between 15% positive
21   and 20% negative. Rate Schedule 17 falls well outside these parameters and is
22   arbitrary and capricious because it violates Grant’s own internal policies.
23            11.7 Plaintiffs are therefore entitled to injunctive relief and a declaration
24   that Rate Schedule 17 is arbitrary and capricious and therefore invalid, void, and of
25   no force and effect.
26


     COMPLAINT SEEKING DECLARATORY AND                       CAIRNCROSS & HEMPELMANN, P.S.
                                                             ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 44                      524 2nd Ave, Suite 500
                                                             Seattle, W A 98104
                                                             office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1    filed 12/19/18    PageID.45 Page 45 of 48




 1                  XII. SEVENTH CAUSE OF ACTION:
 2
              FOR INJUNCTIVE AND DECLARATORY RELIEF
                 BECAUSE RATE SCHEDULE 17 VIOLATES
 3      ARTICLE 1, SECTION 3 OF THE WASHINGTON CONSTITUTION
 4
           12.1 Plaintiffs reallege and incorporate by reference the allegations set
 5
     forth in paragraphs 1.1 through 11.7 of this Complaint.
 6
           12.2 The Washington Constitution’s “Declaration of Rights” sets forth
 7
     rights that are fundamental to the citizens of this state. Among these are Art. 1,
 8
     Sec. 3, which guarantees that “[n]o person shall be deprived of life, liberty, or
 9
     property, without due process of law.”
10
           12.3 For the reasons set forth in Paragraphs 4.71 through 4.73, Rate
11
     Schedule 17’s massive rate increases will deprive Plaintiffs of their property.
12
           12.4 Rate Schedule 17 does not provide even rudimentary procedural
13
     protections such as notice, the right of participation, and the right of appeal.
14
           12.5 Rate Schedule 17 therefore will result in a denial of Plaintiffs’ right to
15
     property without due process of law as required under Washington Constitution
16
     Article 1, Section 3.
17
           12.6 While Rate Schedule 17 was ostensibly created to address any
18
     “evolving industry,” it was in fact created with the explicit intention of rendering
19
     cryptocurrency businesses in Grant County uneconomic and the process created by
20
     Grant PUD was merely a figleaf to disguise this specific intent. Grant PUD
21
     therefore violated Plaintiffs’ rights to substantive due process under the
22
     Washington Constitution in both the formation and execution of Rate Schedule 17.
23
           12.7 In applying Rate Schedule 17, Plaintiffs have been accorded no due
24
     process whatsoever.      Instead, Grant PUD staff simply declared cryptocurrency
25
     industries to be “evolving industries” subject to Rate Schedule 17 without
26


     COMPLAINT SEEKING DECLARATORY AND                        CAIRNCROSS & HEMPELMANN, P.S.
                                                              ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 45                       524 2nd Ave, Suite 500
                                                              Seattle, W A 98104
                                                              office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP       ECF No. 1   filed 12/19/18   PageID.46 Page 46 of 48




 1   conducting any of the analysis or applying any of the tests supposedly required by
 2   Rate Schedule 17, without notice, without hearing, and without any other
 3   semblance of due process.
 4         12.8 Plaintiffs are therefore entitled to injunctive relief and a declaration
 5   that Rate Schedule 17 violates Plaintiffs’ fundamental right to due process of law
 6   and therefore is void and of no force.
 7         12.9 Plaintiffs are entitled to an award of damages for violations of their
 8   rights to substantive due process in an amount to be proven at trial.
 9                   XIII. EIGHTH CAUSE OF ACTION:
10
              FOR INJUNCTIVE AND DECLARATORY RELIEF
                 BECAUSE RATE SCHEDULE 17 VIOLATES
11      ARTICLE 1, SECTION 12 OF THE WASHINGTON CONSTITUTION
12
           13.1 Plaintiffs reallege and incorporate by reference the allegations set
13
     forth in paragraphs 1.1 through 12.9 of this Complaint.
14
           13.2 In addition to the due process clause discussed in Section XI, the
15
     Washington Constitution’s “Declaration of Rights” also includes a privileges and
16
     immunities clause, Art. 1, Sec. 12, guaranteeing that “[n]o law shall be passed
17
     granting to any citizen, class of citizens, or corporation other than municipal,
18
     privileges or immunities which upon the same terms shall not equally belong to all
19
     citizens, or corporations.”
20
           13.3 Rate Schedule 17 is intended to impose enormous rate increases on a
21
     small and distinct group, Plaintiffs and others in Grant County engaged in
22
     cryptocurrency security service operations, thus depriving them of the right to
23
     reasonable cost-based power enjoyed by all other citizens of Grant County and
24
     threatening to destroy their investments in Grant County.
25

26


     COMPLAINT SEEKING DECLARATORY AND                      CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 46                     524 2nd Ave, Suite 500
                                                            Seattle, W A 98104
                                                            office 206 587 0700 fax: 206 587 2308
          Case 2:18-cv-00390-RMP     ECF No. 1    filed 12/19/18   PageID.47 Page 47 of 48




 1            13.4 Rate Schedule 17 is explicitly intended to reserve the privileges of
 2   low-cost power for the existing, politically-favored customers of Grant PUD, while
 3   denying those privileges to Plaintiffs and others in their industry.
 4            13.5 Rate Schedule 17 therefore violates Washington Constitution Article
 5   1, Section 12.
 6            13.6 Plaintiffs are therefore entitled to injunctive relief and a declaration
 7   that Rate Schedule 17 violates the privileges and immunities clause of the
 8   Washington Constitution and is therefore void and of no force and effect.
 9                                   PRAYER FOR RELIEF
10
              Having set forth their claims above, Plaintiffs pray for relief as follows:
11
              A.    Preliminary and permanent injunctions barring Defendant from
12
     implementing Rate Schedule 17;
13
              B.    A declaration that Rate Schedule 17 violates the U.S. Constitution, the
14
     Federal Power Act, the Washington Constitution, Title 54 of the Revised Code of
15
     Washington, and Grant County PUD’s own internal policies, and therefore is void
16
     and unenforceable;
17
              C.    An award of damages under 42 U.S.C. § 1983 an amount to be
18
     demonstrated at trial;
19
              D.    An award of attorney’s fees and costs under 42 U.S.C. § 1988 and 16
20
     U.S.C. § 813; and
21
              E.    For such other relief as the Court may deem just and appropriate.
22
     //
23
     //
24
     //
25
     //
26


     COMPLAINT SEEKING DECLARATORY AND                         CAIRNCROSS & HEMPELMANN, P.S.
                                                               ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 47                        524 2nd Ave, Suite 500
                                                               Seattle, W A 98104
                                                               office 206 587 0700 fax: 206 587 2308
      Case 2:18-cv-00390-RMP   ECF No. 1   filed 12/19/18   PageID.48 Page 48 of 48




 1        DATED this 19th day of December, 2018.
 2
                                       CAIRNCROSS & HEMPELMANN, P.S.
 3

 4
                                       /s/ Eric L. Christensen
 5                                     Eric L. Christensen, WSBA No. 27934
                                       524 Second Avenue, Suite 500
 6                                     Seattle, WA 98104-2323
                                       Telephone: (206) 587-0700
 7                                     Facsimile: (206) 587-2308
                                       E-mail: echristensen@cairncross.com
 8

 9

10                                     /s/ Jonathan D. Tebbs
11
                                       Jonathan D. Tebbs, WSBA No. 53861
                                       Attorney for Plaintiffs
12
                                       524 Second Avenue, Suite 500
                                       Seattle, WA 98104-2323
13
                                       Telephone: (206) 587-0700
                                       Facsimile: (206) 587-2308
14
                                       E-mail: jtebbs@cairncross.com

15
                                       Attorneys for Plaintiffs

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT SEEKING DECLARATORY AND                  CAIRNCROSS & HEMPELMANN, P.S.
                                                        ATTORNEYS AT LAW
     INJUNCTIVE RELIEF AND DAMAGES - 48                 524 2nd Ave, Suite 500
                                                        Seattle, W A 98104
                                                        office 206 587 0700 fax: 206 587 2308
